Kellogg, J. (dissenting):
Telephone companies are performing a quasi public service under the control of the Public Service Commission, which has general supervision of “ the manner in which their lines and property are leased, Operated or managed, conducted and operated with respect to the adequacy of and accommodation afforded by their service; and also with respect to the safety and security of their lines and property, and with respect to their compliance with all provisions of law, orders of the commission, franchises and charter requirements.” (Pub. Serv. Com. Law [Consol. Laws, chap. 48; Laws of 1910, chap. 480], § 94, as added by Laws of 1910, chap. 673.)
A telephone is installed in an office for the use of the office, and prima facie a person answering a telephone office call may be considered as the representative of the office, at least so far as relates to the office business. When Sherman asked the telephone company at Monticello to put him in communication with Fishman at New York city the company undertook to perform that duty, and it must be assumed that the connection was properly made with Fishman’s office, or that in some way the company identified Fishman as the man it connected with Sherman. A telephone company may not know the identity of the person who initiates the call, but when it is asked to connect a certain individual with the caller it is its duty to at least exercise reasonable care to see that the proper connection is made. We may, therefore, assume that the company connected Sherman with Fishman’s office, or in some other way brought Fishman to the ’phone. Fishman denies that he had the conversation over the ’phone. He had a bookkeeper who participated in the sale; perhaps he had other employees in the office. Notwithstanding his denial the communication may have taken place between his office and Sherman. The telephone is in general use, and business arrangements of great importance *802are constantly made over it. The party claiming rights upon a telephone conversation must produce some evidence that he conversed with the person sought to be charged. He need not recognize the voice, as he may not know it; he may not even have a personal acquaintance with the party called. The fact that he is doing business in the ordinary way is some evidence that the telephone company put him in communication with the party called. Any other rule would lead to great inconvenience and would make the telephone of but little actual value in business affairs. The business of the country over the telephone is transacted upon the presumption that the public service corporation is performing its duty to its patrons and the public. That presumption is some evidence that Sherman had the conversation with Fishman or his office.
The defendant knew that these plumbing materials were ordered to use on a job which must be finished by July twenty-fifth, and with such knowledge he undertook to ship them the next day. I think the damages are within the reasonable contemplation of the contract. The real question in litigation was whether the shipment was made as agreed. The defendant swears it was made the day following the purchase. If so, in the ordinary course of communication between the places, they should have been received within two days. A part of the goods arrived a week after the seventeenth, another part two days thereafter; some were not received at all. Neither party produces the bill of lading showing when the goods were actually shipped. There was, therefore, a disputed question of fact as to the time of shipment, and the verdict of the jury upon that question is not unreasonable. I favor an affirmance.
Howard, J., concurred.
Judgment and order reversed and new trial granted, with costs to appellant tó abide event.